— In a paternity proceeding pursuant to Family Court Act article 5, the putative father appeals, by permission, from an order of filiation of the Family Court, Kings County (Chun, J.), dated May 18, 2004, which adjudicated him to be the father of the subject child.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Matter of Ayesha Shandeia McM., 255 AD2d 515 [1998]; cf. Anders v California, 386 US 738 [1967]). Prudenti, P.J., Schmidt, Luciano and Lifson, JJ., concur.